Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123) in view of Kamath (US 20190213705)
McKinney teaches
1. An article comprising a fabric and being associated with a unique identification code, the selected article having a representational aesthetic environment (see all Figs.), distributed over at least 10% of an exposed surface of the fabric that is normally visible to an observer when the article is in normal use, the representational aesthetic environment encoding the identification code associated with the selected article, such that the presence of the encoded identification code is disguised or hidden by virtue of the representational aesthetic environment (see McKinney, i.e. par. 20, 42-48, 94).
Kamath is silent to wherein the representational aesthetic environment encoding the unique identification code is not visibly discernible as a pattern that encodes an identification code
Kamath discloses a printable image comprising representational aesthetic environment that is encoded with a payload bearing at least an identification code, i.e. GTIN (Kamath, Figs. 3, 7, 15, 18, 28, par. 68-74, 125, 136, 168, 179)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kamath to hide a code in an image that appears natural so that one would not be concerned whether there is a hidden code therein.
2.1, wherein the article is a wearable article (McKinney, par. 94; Kamath, Figs. 11, 15-16, 46-48).   
3.1 wherein the identification code is a one- dimensional code (Kamath, Figs. 46-48: items can be arranged in 1 direction or dimension)
4.1, wherein the identification code is a two-dimensional code (see McKinney, all Figs.; Kamath, Figs. 11, 15-16, 46-48).    
5.1, wherein the identification code includes a plurality of elements, wherein the identification code is encoded based on at least one of the width, length, position, size, shape, or color of the elements (see McKinney, all Figs.).  
6.5, wherein at least one of the elements is linear (McKinney, all Figs. QR code contains linear elements; Kamath, Figs. 11, 15-16, 46-48).  
7.5, wherein at least one of the elements is non-linear (McKinney, Fig. 9; Kamath, Fig. 15).  
8.5, wherein at least one of the elements is regularly shaped (McKinney, Fig. 9, i.e. QR code; Kamath, Fig. 15-16).  
9.5, wherein at least one of the elements is irregularly shaped (McKinney, Fig. 9; Kamath, Fig. 15-16).  
10.5, wherein at least one of the elements is curved or circular (McKinney, Fig. 9: camo elements are curved; Kamath, Fig. 15-16).  
11.5, wherein the elements are arranged in a pattern that appears random (McKinney, Fig. 9: camo elements are random; Kamath, Fig. 15-16).   
12.5, wherein the elements are arranged in a pattern that appears regular (McKinney, QR codes are regular pattern; Kamath, Fig. 15-16).  
13.5, wherein the representational aesthetic environment evokes a nature environment (McKinney, abstract, par. 10; Kamath, Fig. 15-16).  
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123)/ Kamath (US 20190213705) in view of Yamamoto (JP H05135234)
Re claim 14-15, McKinney is silent to wherein the representational aesthetic environment comprises a coded pattern woven into the fabric and a graphic applied over at least a portion of the coded pattern so as to obfuscate the coded pattern while still allowing the coded fabric to be read and decoded by a reader through the graphic.  
Yamamoto teaches that it is well known for a graphic in the form of characters, images, or ID marks can be printed on or overlapped a barcode on a woven or knitted fabric.  The fabric contains fibers that are dyed to form the bar code which is therefore a woven barcode (abstract, pages 2-3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamamoto for making the product more difficult to read and counterfeit.
Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123)/ Kamath (US 20190213705) in view of Noh (US 20120294624)
Re claim 16.1, McKinney is silent to wherein the fabric includes a set of fiber transmitters embedded therein, the transmitters operating in a set of wavelengths selected from the group consisting of visible, invisible, and combinations thereof, the transmitters configured to transmit information that can be detected by a mobile computing device, directed to the wearable article, and executing a suitable application.  
Noh teaches a fabric that includes a set of fiber transmitters embedded therein, the transmitters operating in a set of wavelengths selected from the group consisting of visible, invisible, and combinations thereof, the transmitters configured to transmit information that can be detected by a mobile computing device, directed to the wearable article, and executing a suitable application (Noh, Fig. 5, par. 10-14, 24-26, 32-33, 46-51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Noh to allow fabrics with optical fibers to transmit data.
20.1, wherein the fabric includes a set of fiber receivers embedded therein (Noh, abstract, summary)
Claim(s) 17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney (US 20140103123)/ Kamath (US 20190213705) Noh (US 20120294624) further in view of Ligorano (US 20130010004)
Re claim 17, 19, McKinney is silent to the fabric includes a set of fibers that can change visual properties, and wherein the visual properties of such fibers are configurable to encode at least part of the identification code associated with the selected article; wherein each article of the set includes the same configuration of fibers, and wherein the visual properties of such fibers are used to encode different identification codes for different articles; and wherein the visual properties of such fibers are configurable to dynamically change an encoded pattern associated with the selected article to allow for representation of different identification codes for the selected article.   
Ligorano teaches a fabric that includes a set of fibers that can change visual properties interactively (par. 9-16, 28-30).   The panels of Ligorano can display at least a visual thermostat and a changeable light pattern (par. 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ligorano so that the display can be changed by programming to display a desirable pattern.
Although silent to the encoding at least part of the identification code associated with the selected article, it would have also been obvious to one of ordinary skill in the art that a unique pattern displayed on each item can be considered to represent an identification code.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887